Me. Presiding Justice Chytraus delivered the opinion of the court; Appellee has moved for an order of dismissal of this appeal. He points out that the judgment appealed from was rendered in the Municipal Court of Chicago on November 18, 1908, and that an authenticated copy of the record in the court below was not filed in the office of the clerk of this court within forty days after the rendition of the judgment appealed from. The case is one of the first class in the Municipal Court and the record was filed in this court on March 2, 1909. The right of appeal exists only by virtue of some statute. Appeals from judgments of the Municipal Court, in this class of cases, are allowed by section 22 of the Municipal Court Act, as it appears in the Revised Statutes of 1908. It is there provided, however, that authenticated copies of the records shall be filed within forty days after the rendition of the judgment appealed from, unless the Municipal Court shall, within forty days, grant further time. This enactment was approved June 3,1907, and adopted at an election held September 17, 1907. By the general practice act, chapter 110 of the Revised Statutes, as amended by an act approved January 25, 1908, and in force July 1, 1908, it is provided that “Authenticated copies of records of judgments * * * appealed from any court to the Appellate Courts shall be filed * * * on or before the second day of the succeeding term of said court,” etc. This amendment of the practice act is the later and controlling enactment. Besides, regulations with reference to the practice and procedure in the Appellate Courts do not properly belong under the heading of “An Act in relation to a Municipal Court in the city of Chicago,” and provisions regarding the time for filing the records in the Appellate Courts relate to the practice and procedure in those courts. Furthermore, it has been held and declared as the law of this state, by our Supreme Court, that no regulation of the practice in the Appellate Courts is authorized by section 34 of article 4 of the constitution of this state, and it was by virtue of that section of our constitution that the Municipal Court Act was! passed by the legislature. Clowry v. Holmes, 238 Ill. 577. It is our duty to follow the law as declared by our Supreme Court. The record in this case was not filed too late; the motion to dismiss must be denied. Motion to dismiss denied.